      Case 3:21-cv-00975-L-MDD Document 3 Filed 05/24/21 PageID.160 Page 1 of 3



 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11   JENNIFER TAG,                                       Case No.: 21cv975-L(MDD)
12                                      Plaintiff,
                                                         ORDER DISMISSING COMPLAINT
13   v.                                                  WITH LEAVE TO AMEND TO
                                                         ALLEGE SUBJECT MATTER
14   i360, LLC et al.,
                                                         JURISDICTION
15                                   Defendants.
16
           In this putative class action alleging invasion of privacy Plaintiff bases federal
17
     jurisdiction on the minimal diversity of citizenship required by the Class Action Fairness
18
     Act of 2005, 28 U.S.C. §1332(d) (“CAFA”). (Compl. at 4.) Because it is not possible to
19
     determine on the face of the complaint that minimal diversity is present, the action is
20
     dismissed with leave to amend to allege subject matter jurisdiction.
21
           Unlike state courts,
22
           Federal courts are courts of limited jurisdiction. They possess only that
23         power authorized by Constitution and statute, which is not to be expanded
           by judicial decree. It is to be presumed that a cause lies outside this limited
24
           jurisdiction, and the burden of establishing the contrary rests upon the party
25         asserting jurisdiction.
26
27   ///
28

                                                     1
                                                                                    21cv975-L(MDD)
         Case 3:21-cv-00975-L-MDD Document 3 Filed 05/24/21 PageID.161 Page 2 of 3



 1   Kokkonen v. Guardian Life Ins. Co. of Am., 511 U.S. 375, 377 (1994).1 Federal courts
 2   are constitutionally required to raise issues related to federal subject matter jurisdiction
 3   and may do so sua sponte. Arbaugh v. Y&H Corp., 546 U.S. 500, 514 (2006). A federal
 4   court must satisfy itself of its jurisdiction over the subject matter before proceeding to the
 5   merits of the case. Ruhrgas AG v. Marathon Oil Co., 526 U.S. 574, 577, 583 (1999).
 6           "A plaintiff suing in a federal court must show in his pleading, affirmatively and
 7   distinctly, the existence of whatever is essential to federal jurisdiction, and, if he does not
 8   do so, the court, on having the defect called to its attention or on discovering the same,
 9   must dismiss the case, unless the defect be corrected by amendment.” Tosco Corp. v.
10   Communities for a Better Env’t, 236 F.3d 495, 499 (9th Cir. 2001), abrogated on other
11   grounds by Hertz Corp. v. Friend, 559 U.S. 77, 82-83 (2010).
12           Plaintiff relies on CAFA which provides for jurisdiction over class actions where
13   the matter in controversy exceeds $5 million and requires that “any member of a class of
14   plaintiffs is a citizen of a State different from any defendant.” 28 U.S.C. §1332(d). The
15   complaint must affirmatively allege the state of citizenship of each party. Bautista v. Pan
16   Am. World Airlines, Inc., 828 F.2d 546, 552 (9th Cir.1987); see also Kanter v. Warner-
17   Lambert, Co., 265 F.3d 853 (9th Cir. 2001).
18           Individuals like Plaintiff are citizens of the state where they are domiciled. Kanter,
19   265 F.3d at 857. Plaintiff alleges she is a California citizen. (Compl. at 5.)
20           One named Defendant, Joe Leventhal, is an individual. Plaintiff does not allege
21   his citizenship. (See Compl. at 5.)
22           Two named Defendants, i360, LLC and GC Strategies, LLC, are limited liability
23   companies. The citizenship of a limited liability company for purposes of diversity
24   jurisdiction is determined by examining the citizenship of each of its members. Carden
25
26
27   1
           Unless otherwise noted, internal quotation marks, citations, and footnotes are
     omitted.
28

                                                    2
                                                                                      21cv975-L(MDD)
      Case 3:21-cv-00975-L-MDD Document 3 Filed 05/24/21 PageID.162 Page 3 of 3



 1   v. Arkoma Assoc., 494 U.S. 185, 195-96 (1990); Johnson v. Columbia Properties
 2   Anchorage. L.P., 437 F.3d 894, 899 (9th Cir.2006). Plaintiff does not allege the
 3   citizenship of Defendants’ members. (Compl. at 5.) Accordingly, the citizenship of
 4   these Defendants cannot be determined from the face of the complaint.
 5           Because Plaintiff does not allege any Defendant’s citizenship, she has not alleged
 6   minimal diversity as required for subject matter jurisdiction under CAFA. The complaint
 7   is dismissed for lack of subject matter jurisdiction. Pursuant to 28 U.S.C. §1653, Plaintiff
 8   is granted leave to file an amended complaint to supplement her jurisdictional allegations.
 9   If Plaintiff chooses to file an amended complaint, she must do so no later than June 18,
10   2021.
11           IT IS SO ORDERED.
12
13   Dated: May 24, 2021
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                   3
                                                                                   21cv975-L(MDD)
